EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 22, 2019, is entered into by and among FuelCell Energy, Inc., a
Delaware corporation (the “Borrower”), each of the Guarantors party to the
Credit Agreement, the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders” and each individually a “Lender”) that are
signatories hereto, and Orion Energy Partners Investment Agent, LLC, as
administrative and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower and the Guarantors have entered into financing
arrangements pursuant to which the Lenders have made and provided loans and
other financial accommodations, and may in the future make additional loans and
financial accommodations, to the Borrower as set forth in the Credit Agreement,
dated as of October 31, 2019, by and among the Borrower, the Guarantors, the
Lenders and the Administrative Agent (as the same may hereafter be, amended,
modified, supplemented, extended, renewed, restated, amended and restated or
replaced, the “Credit Agreement”);

WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement as set forth herein;

WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, in order to
effect the amendments to the Credit Agreement contemplated by this Amendment,
this Amendment must be executed by the Borrower and the Required Lenders and
acknowledged by the Administrative Agent; and

WHEREAS, the undersigned Lenders constitute the Required Lenders.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.  Amendments to the Credit Agreement.  Subject to the terms and
conditions hereof, effective as of the First Amendment Effective Date (as
defined below) and subject to the satisfaction of the conditions precedent set
forth in Section 2:

(a)Annex I to the Credit Agreement is hereby amended and restated to read in its
entirety as set forth on Annex I hereto.

(b)Schedule 1.01(b) to the Credit Agreement is hereby amended and restated to
read in its entirety as set forth on Annex II hereto.

(c)Schedule 5.13 to the Credit Agreement is hereby deleted in its entirety.

 

--------------------------------------------------------------------------------

 

(d)Each of the following definitions set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“Bolthouse Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Bolthouse Construction Budget” in writing
by, the Administrative Agent on November 21, 2019, as may be modified from time
to time in accordance with Section 5.21.

 

“Groton Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Groton Construction Budget” in writing by,
the Administrative Agent on November 21, 2019, as may be modified from time to
time in accordance with Section 5.21.

“Material Agreements” means:

 

(a)

each of the agreements, contracts or instruments set forth on Schedule 1.01(b);

 

(b)

with respect to any Additional Covered Project that is designated as an
Additional Covered Project after the Second Funding Date, any agreements,
contracts or instruments designated as “Material Agreements” in a writing
executed by the Borrower and the Administrative Agent in connection with the
designation of such Additional Covered Project;

 

(c)

any Additional Material Agreement; and

 

(d)

any Replacement Agreement of any of the foregoing.

“Tulare Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Tulare Construction Budget” in writing by,
the Administrative Agent on November 21, 2019, as may be modified from time to
time in accordance with Section 5.21.

“Yaphank Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Yaphank Construction Budget” in writing
by, the Administrative Agent on November 21, 2019, as may be modified from time
to time in accordance with Section 5.21.

(e)Each of the following definitions are hereby inserted into Section 1.01 of
the Credit Agreement in the appropriate alphabetical location therein:

“Approved REC Contract” means a fully executed contract, in form and substance
reasonably satisfactory to the Administrative Agent, for Renewable Energy
Certificates to be produced and sold by Groton Station Fuel Cell, LLC that
provides for:

(a)Cal2021 and Cal2022 strips; and

 

 

(b)

a volume of 85% of the “Output Guarantee” (as defined in the PPA in respect of
the Groton Project) for each respective “Contract

 

2

--------------------------------------------------------------------------------

 

 

Year” (as defined in the PPA in respect of the Groton Project) in accordance
with the PPA in respect of the Groton Project, provided that such volume may
require proration of each Contract Year (as defined in the PPA) to match Cal2021
and Cal2022.

 

 

“Biogas Sale and Purchase Agreement” means an agreement for the purchase of
directed biogas at the Tulare Project through December 31, 2021 substantially in
the form disclosed by the Borrower to, and acknowledged as the “Biogas Sale and
Purchase Agreement” in writing by, the Administrative Agent prior to the Second
Funding Date.

“Cash Reserve Release Date” means the first date following the Second Funding
Date on which all of the events set forth in the following clauses (a), (b) and
(c) shall have occurred:

 

(a)

each of (x) the “Commercial Operation Date” (as defined in the PPA in respect of
the Tulare Project) shall have occurred in accordance with the PPA in respect of
the Tulare Project, and (y) a Permitted Project Disposition/Refinancing shall
have been consummated with respect to the Tulare Project;

 

 

 

(b)

each of (x) the Groton Project shall have achieved its business plan in
accordance with the Groton Construction Budget, (y) the “Commercial Operation
Date” (as defined in the PPA in respect of the Groton Project) shall have
occurred in accordance with the PPA in respect of the Groton Project, and (z)
the Groton Project shall have fulfilled both the “Output Guarantee” and the
“Heat Rate Guarantee” (each as defined in the PPA in respect of the Groton
Project) in accordance with the PPA in respect of the Groton Project for a
period of at least three consecutive months; provided that to determine if the
condition in this clause (z) is satisfied in respect of the “Output Guarantee”
the measured outputs for the “Output Guarantee” over three consecutive months
shall be multiplied by 4 to determine if it meets the annual requirements in the
PPA; and

 

 

 

(c)

a Permitted Project Disposition/Refinancing shall have been consummated with
respect to the Groton Project.

 

 

“Groton Estoppel and Acknowledgement” means an Estoppel and Acknowledgement
agreement substantially in the form disclosed by the Borrower to, and
acknowledged as the “Groton Estoppel and Acknowledgement” in writing by, the
Administrative Agent prior to the Second Funding Date.

“IP Collateral Documents” means a security agreement or intellectual property
security agreement and any other notices, consents, acknowledgments, filings,
registrations and recordings requested by the Administrative Agent, in

3

--------------------------------------------------------------------------------

 

each case, in form and substance acceptable to the Administrative Agent,
necessary or advisable to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first-priority
Lien on and security interest in all of the Intellectual Property of each of the
Loan Parties, prior and superior to all other Liens that may be delivered to
Administrative Agent if required pursuant to clause (b) or (c) of Section 5.24;
provided, that, the IP Collateral Documents shall provide that the Liens created
thereunder in the Intellectual Property of each of the Loan Parties shall
automatically terminate and be released upon the execution and delivery of all
of the agreements, consents and instruments referred to in clauses (b)(i),
(c)(i)(A), (c)(i)(B) and (c)(i)(C) of Section 5.24.

“Second Funding Date Funds Flow Memo” means a funds flow memo agreed by the
Borrower and the Administrative Agent over email on or about the Second Funding
Date.

“Seventh Modification to Lease” means a Seventh Modification to Lease
N40085-12-RP-00109 in the form executed by CMEEC and disclosed by the Borrower
to, and acknowledged as the “Seventh Modification to Lease” in writing by, the
Administrative Agent prior to the Second Funding Date.

(f)The definition of “Permitted Release” set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(g)Section 2.02 of the Credit Agreement is hereby amended to insert the
following sentence as the end of such Section 2.02:

With respect to the Loans funded on the Second Funding Date, the Administrative
Agent shall distribute the funds in accordance with the Second Funding Date
Funds Flow Memo.

(h)Clause (c) to Section 2.03 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(c)In the event that the Lenders shall have not funded at least $65,500,000 in
aggregate principal amount of Loans in respect of the Second Funding Commitments
(less, for, the avoidance of doubt, certain items in accordance with the Second
Funding Date Funds Flow Memo) on or prior to November 22, 2019, the Borrower
may, upon delivery to the Administrative Agent of written notice thereof at any
time after November 22, 2019 but prior to the earlier of the occurrence of the
satisfaction of the foregoing and December 31, 2019 (a “Second Funding
Termination Notice”), elect to terminate the Second Funding Commitments and
prepay the Obligations under Section 2.05(b)(v).

4

--------------------------------------------------------------------------------

 

(i)Clause (a) to Section 5.13 of the Credit Agreement is hereby amended to
replace the phrase “as set forth on Schedule 5.13” set forth therein with the
phrase “as set forth in the Second Funding Date Funds Flow Memo”.

(j)Clause (b) to Section 5.18 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(b)Borrower Funding Account.  

(i)On or prior to the Account Establishment Date, the Borrower shall open and
establish the Borrower Funding Account at the Depositary Bank.  Following the
opening and establishment of the Borrower Funding Account, the Borrower shall at
all times thereafter maintain the Borrower Funding Account and cause the
Borrower Funding Account to be subject to a Blocked Account Control Agreement.  

(ii)The Borrower shall not have any right to withdraw any amounts from the
Borrower Funding Account or to direct the Depositary Bank to release or
distribute any amounts contained in the Borrower Funding Account.

(iii)On the Second Funding Date, pursuant to the Second Funding Date Funds Flow
Memo, an aggregate amount of $5,000,000 shall be deposited into the Borrower
Funding Account (such $5,000,000 is herein referred to as the “Cash
Reserve”).  From and after the Second Funding Date, the Cash Reserve shall
remain held in the Borrower Funding Account and shall not be released or
distributed from the Borrower Funding Account for any purpose; provided, that,
upon the occurrence of the Cash Reserve Release Date, the Administrative Agent
shall instruct the Depositary Bank to release the Cash Reserve from the Borrower
Funding Account and transfer such funds to a Business Unit Account specified by
the Borrower.

(iv)On each Funding Date after the Second Funding Date, the Administrative Agent
shall deposit the proceeds of the Loans funded on such Funding Date into the
Borrower Funding Account.  With respect to any amounts funded into the Borrower
Funding Account on any Funding Date after the Second Funding Date, the
Administrative Agent shall instruct the Depositary Bank to release and
distribute the amounts contained in the Borrower Funding Account for the
purposes, and in the amounts, as agreed in writing by the Lenders and the
Borrower in connection with such Funding Date.

(k)Clause (e)(v) to Section 5.18 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(v)the Administrative Agent shall (i) instruct the Depositary Bank to release
and distribute the amounts contained in such Covered Project Account from time
to time in accordance with, and subject to the satisfaction of any applicable
conditions set forth in, the applicable Construction Budget and/or Operating
Budget in respect of such Covered Project Company, and (ii) on each Quarterly
Payment Date, instruct the Depositary Bank to release and distribute to the
Borrower Waterfall Account an amount contained in such Covered Project Account
equal to (x) the total aggregate amount then contained in such Covered Project
Account, minus (y) the amount required or permitted to be retained in

5

--------------------------------------------------------------------------------

 

such Covered Project Account on such date as set forth in the applicable
Construction Budget and/or Operating Budget in respect of such Covered Project
Company.

(l)Clause (f)(iv)(D) to Section 5.18 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

(D)[Intentionally Omitted];

(m)Clause (h)(ii) to Section 5.18 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(ii)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Mandatory Prepayment Account or to direct
the Depositary Bank to release or distribute any amounts contained in the
Mandatory Prepayment Account;

(n)Article V of the Credit Agreement is hereby amended to insert the following
new Section 5.24 in the appropriate numerical location therein to read in its
entirety as follows:

Section 5.24Project Requirements.

(a)No later than December 31, 2019 (or such later date as the Administrative
Agent may, in its sole discretion, agree in writing), Central CA Fuel Cell 2,
LLC and the counterparty previously identified to the Administrative Agent in
writing prior to the Second Funding Date shall execute and deliver the Biogas
Sale and Purchase Agreement and the Biogas Sale and Purchase Agreement shall
become effective.

 

(b)No later than December 31, 2019 (or such later date as the Administrative
Agent may, in its sole discretion, agree in writing), either (i) Groton Station
Fuel Cell, LLC shall enter into an Approved REC Contract and such Approved REC
Contract shall become effective, or (ii) the Loan Parties shall execute and
deliver the IP Collateral Documents.

 

(c)No later than January 31, 2020 (or such later date as the Administrative
Agent may, in its sole discretion, agree in writing), either:

 

(i)all of the following shall occur:

 

(A)each of (x) Groton Station Fuel Cell, LLC and Connecticut Municipal Electric
Energy Cooperative (“CMEEC”) shall execute and deliver the Groton Estoppel and
Acknowledgement, (y) the United States of America, acting by and through the
Department of the Navy, shall have approved the Groton Estoppel and
Acknowledgement in the manner contemplated by Section 19 of the Groton Estoppel
and

6

--------------------------------------------------------------------------------

 

Acknowledgement, and (z) the Groton Estoppel and Acknowledgement shall become
effective;

 

(B)the Borrower shall cause the CMEEC to execute and deliver a customary
estoppel certificate, in form and substance reasonably acceptable to the
Administrative Agent, in respect of the PPA in respect of the Groton Project;
and

 

(C)Groton Station Fuel Cell, LLC, CMEEC and the United States of America, acting
by and through the Department of the Navy, shall execute and deliver the Seventh
Modification to Lease and the Seventh Modification to Lease shall become
effective; or

 

(ii)the Loan Parties shall execute and deliver the IP Collateral Documents.

 

(o)Clause (e)(vii) to Section 6.07 of the Credit Agreement is hereby amended to
replace the phrase “does not exceed $5,000,000” set forth therein with the
phrase “does not exceed $1,000,000”.

(p)Clause (d)(i) to Section 7.01 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(i)Sections 5.01 (as to existence), 5.11(f), 5.13, 5.24 or Article VI; or

(q)For the avoidance of doubt, Lenders and Administrative Agent agree that, upon
the Second Funding Date, the provisions of Section 7.14 (c) of the Security
Agreement shall apply and nothing in this Amendment shall be construed to revise
the foregoing.

SECTION 2.  Conditions Precedent.  This Amendment shall only become effective
upon the date (the “First Amendment Effective Date”) on which each of the
following conditions precedent shall have been satisfied in a manner reasonably
satisfactory to the Administrative Agent:

(a)the Administrative Agent shall have received counterparts of this Amendment,
duly authorized, executed and delivered by the Borrower, the Guarantors and the
Required Lenders;

(b)after giving effect to this Amendment, the representations and warranties of
the Borrower and the Guarantors contained in the Credit Agreement, the Security
Agreement and the other Financing Documents shall be true, correct and complete
in all material respects (without duplication of any materiality provision
contained therein) on and as of the First Amendment Effective Date (or any
earlier date with respect to which any such representation or warranty relates);

7

--------------------------------------------------------------------------------

 

(c)after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing;

(d)the Administrative Agent shall have received a certificate executed by an
Authorized Representative of the Borrower certifying on behalf of each Loan
Party a correct and complete copy of resolutions duly adopted by the board of
directors, member(s), partner(s) or other authorized governing body of such Loan
Party authorizing this Amendment and that such resolutions or other evidence of
authority have not been modified, rescinded or amended and are in full force and
effect; and

(e)the Administrative Agent shall have received a closing certificate executed
by an Authorized Representative of the Borrower certifying on behalf of each
Loan Party that the conditions set forth in this Section 2 have been satisfied.

SECTION 3.  Representations and Warranties.  The Borrower and each Guarantor
hereby represents and warrants to the Administrative Agent and Lenders as
follows,  which representations and warranties shall survive the execution and
delivery hereof.

(a)Each of the Loan Parties has full corporate, limited liability company or
other organizational powers, authority and legal right to enter into, deliver
and perform its respective obligations under this Amendment and has taken all
necessary corporate, limited liability company or other organizational action to
authorize the execution, delivery and performance by it of this Amendment.  

(b)This Amendment has been duly executed and delivered by each Loan Party and is
in full force and effect and constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforcement may be limited (i) by Bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) by implied covenants of good faith and fair dealing.

(c)The execution, delivery and performance by each Loan Party of this Amendment
does not and will not, as applicable, (i) conflict with the Organizational
Documents of such Loan Party, (ii) conflict with or result in a breach of, or
constitute a default under, any indenture, loan agreement, mortgage, deed of
trust or other material instrument or agreement to which any Loan Party is a
party or by which it is bound or to which any Loan Party’s property or assets
are subject, or (iii) conflict with or result in a breach of, or constitute a
default under, in any material respect, any Applicable Law.

(d)After giving effect to this Amendment, the representations and warranties of
the Borrower and each of the other Loan Parties contained in the Credit
Agreement, the Security Agreement and the other Financing Documents are true,
correct and complete in all material respects (without duplication of any
materiality provision contained therein) on and as of the First Amendment
Effective Date (or any earlier date with respect to which any such
representation or warranty relates).

8

--------------------------------------------------------------------------------

 

(e)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 4.  Effect of this Amendment, Ratification.

(a)Except as expressly set forth herein, no other amendments, consents, changes
or modifications to the Credit Agreement, the Security Agreement or any other
Financing Document are intended or implied, and in all other respects the Credit
Agreement, the Security Agreement and each other Financing Document is hereby
specifically ratified and confirmed by all parties hereto as of the First
Amendment Effective Date and neither the Borrower nor any other Loan Party shall
be entitled to any other or further amendment solely by virtue of the provisions
of this Amendment or the subject matter of this Amendment.  This Amendment is
not a novation, satisfaction, release or discharge of any of the obligations of
the Borrower or any other Loan Party under the Credit Agreement, the Security
Agreement or any other Financing Document.  This Amendment shall be deemed to be
a Financing Document.

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any obligation of the Borrower or any other Loan Party under, or
any right, power, or remedy of the Administrative Agent or the Lenders under,
the Credit Agreement, the Security Agreement or any other Financing Document
(which rights, powers and remedies are expressly reserved), nor constitute a
consent to or waiver of any past, present or future violations of any provision
of the Credit Agreement, the Security Agreement or any other Financing Document.

(c)For the benefit of the Administrative Agent and the Lenders, the Borrower and
each other Loan Party hereby (i) affirms and confirms its guarantees, pledges,
grants of collateral and security interests and other undertakings under the
Credit Agreement, the Security Agreement and the other Financing Documents, (ii)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement, the Security Agreement and
each of the other Financing Documents, (iii) agrees that (x) the Credit
Agreement, the Security Agreement and each other Financing Document shall
continue to be in full force and effect and (y) all guarantees, pledges, grants
of collateral and security interests and other undertakings under the Credit
Agreement, the Security Agreement and each other Financing Document shall
continue to be in full force and effect and shall accrue to the benefit of the
Administrative Agent and the Lenders, (iv) confirms and agrees that it is truly
and justly indebted to the Lenders and the Administrative Agent in the aggregate
amount of the Obligations without defense, counterclaim or offset of any kind
whatsoever, and (v) reaffirms and admits the validity and enforceability of the
Financing Documents.

SECTION 5.  Expenses.  The Borrower and the other Loan Parties agree to pay, or
reimburse, the Administrative Agent for all expenses reasonably incurred for the
preparation and negotiation of this Amendment and related agreements and
instruments and the transactions contemplated hereby, including, but not limited
to, the reasonable and documented fees and expenses of counsel to the
Administrative Agent.

SECTION 6.  Governing Law, Jurisdiction, Etc.

9

--------------------------------------------------------------------------------

 

(a)

Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

(b)

Submission to Jurisdiction.  Any legal action or proceeding with respect to this
Amendment shall, except as provided in clause (d) below, be brought in the
courts of the State of New York, or of the United States District Court for the
Southern District of New York, in each case, seated in the County of New York
and, by execution and delivery of this Amendment, each party hereto hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Each party hereto
agrees that a judgment, after exhaustion of all available appeals, in any such
action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.

(c)

Waiver of Venue.  Each party hereto hereby irrevocably waives any objection that
it may now have or hereafter have to the laying of the venue of any suit, action
or proceeding arising out of or relating to this Amendment brought in the
Supreme Court of the State of New York or in the United States District Court
for the Southern District of New York, in each case, seated in the County of New
York and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(d)

Rights of the Secured Parties.  Nothing in this Section 6 shall limit the right
of the Secured Parties to refer any claim against a Loan Party to any court of
competent jurisdiction anywhere else outside of the State of New York, nor shall
the taking of proceedings by any Secured Party before the courts in one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
whether concurrently or not.

(e)

WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AMENDMENT IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f)

Waiver of Immunity.  To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Amendment.

10

--------------------------------------------------------------------------------

 

SECTION 7.  Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
permitted assigns.

SECTION 8.  Captions.  The captions in this Amendment are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Amendment.

SECTION 9.  No Course of Dealing.  The Borrower and each other Loan Party
acknowledges that (a) except as expressly set forth herein, neither the
Administrative Agent nor any Lender has agreed (and has no obligation whatsoever
to discuss, negotiate or agree) to any restructuring, modification, amendment,
extension, waiver, or forbearance with respect to the Credit Agreement, the
Security Agreement or any other Financing Document or any of the terms thereof,
and (b) the execution and delivery of this Amendment has not established any
course of dealing between the parties hereto or created any obligation or
agreement of the Administrative Agent or any Lender with respect to any future
restructuring, modification, amendment, extension, waiver, or forbearance with
respect to the Credit Agreement, the Security Agreement or any other Financing
Document or any of the terms thereof.

SECTION 10.  Counterparts.  This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

 

FUELCELL ENERGY, INC.

 

 

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

GUARANTORS:

 

FUELCELL ENERGY FINANCE II, INC.

 

 

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

BAKERSFIELD FUEL CELL 1, LLC.

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

 




 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

CENTRAL CA FUEL CELL 2, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

YAPHANK FUEL CELL PARK, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

LONG BEACH TRIGEN, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

SAN BERNARDINO FUEL CELL, LLC

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

MONTVILLE FUEL CELL PARK, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

EASTERN CONNECTICUT FUEL CELL PROPERTIES, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

CR FUEL CELL, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

BRT FUEL CELL, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

DERBY FUEL CELL, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

HOMESTEAD FUEL CELL, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

CENTRAL CT FUEL CELL 1, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

FARMINGDALE CT FUEL CELL 1, LLC

 

 

 

By:  

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

By:  

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

By:  

 

/s/ Jason B. Few

 

 

Name:

 

Jason B. Few

 

 

Title:

 

President, Chief Executive Officer and

 

 

 

 

Chief Commercial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC,

 

 

 

 

 

 

By:  

 

/s/ Gerrit Nicholas

 

 

Name:

 

Gerrit Nicholas

 

 

Title:

 

Managing Directors

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

 

 

ORION ENERGY PARTNERS INVESTMENTS AGENT, LLC

 

By:

 

/s/ Gerrit Nicholas

 

 

Name:  Gerrit Nicholas

 

 

Title:  Managing Director

 




 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II, L.P.

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

Its:

General Partner

 

By: Orion Energy Credit Opportunities Fund II Holding, LLC

Its:

General Partner

 

 

By:  

 

/s/ Gerrit Nicholas

 

 

Name:

 

Gerrit Nicholas

 

 

Title:

 

Managing Director

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II PV, L.P.

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

Its:

General Partner

 

By: Orion Energy Credit Opportunities Fund II Holding, LLC

Its:

General Partner

 

 

By:  

 

/s/ Gerrit Nicholas

 

 

Name:

 

Gerrit Nicholas

 

 

Title:

 

Managing Director

 




 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P.

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

Its:

General Partner

 

By: Orion Energy Credit Opportunities Fund II Holding, LLC

Its:

General Partner

 

 

By:  

 

/s/ Gerrit Nicholas

 

 

Name:

 

Gerrit Nicholas

 

 

Title:

 

Managing Director

 

 